FOR PUBLICATION                      FILED
                  UNITED STATES COURT OF APPEALS                 AUG 13 2015

                          FOR THE NINTH CIRCUIT               MOLLY C. DWYER, CLERK
                                                               U.S. COURT OF APPEALS




ALEJANDRO RODRIGUEZ, for himself           No. 13-56706
and on behalf of a class of similarly-
situated individuals; ABDIRIZAK ADEN       D.C. No. 2:07-cv-03239-TJH-
FARAH, for himself and on behalf of a      RNB
class of similarly-situated individuals;
JOSE FARIAS CORNEJO; YUSSUF
ABDIKADIR; ABEL PEREZ RUELAS,              ORDER

            Petitioners - Appellees,

 And

EFREN OROZCO,

            Petitioner,

v.

TIMOTHY ROBBINS, Field Office
Director, Los Angeles District,
Immigration and Customs Enforcement;
JEH JOHNSON, Secretary, Homeland
Security; LORETTA E. LYNCH, Attorney
General; WESLEY LEE, Assistant Field
Office Director, Immigration and Customs
Enforcement; RODNEY PENNER,
Captain, Mira Loma Detention Center;
SANDRA HUTCHENS, Sheriff of Orange
County; NGUYEN, Officer, Officer-in-
Charge, Theo Lacy Facility; DAVIS
NIGHSWONGER, Captain, Commander,
Theo Lacy Facility; MIKE KREUGER,
Captain, Operations Manager, James A.
Musick Facility; ARTHUR EDWARDS,
Officer-in-Charge, Santa Ana City Jail;
RUSSELL DAVIS, Jail Administrator,
Santa Ana City Jail; JUAN P. OSUNA,
Director, Executive Office for Immigration
Review,

            Respondents - Appellants.



ALEJANDRO RODRIGUEZ, for himself             No. 13-56755
and on behalf of a class of similarly-
situated individuals; ABDIRIZAK ADEN         D.C. No. 2:07-cv-03239-TJH-
FARAH, for himself and on behalf of a        RNB
class of similarly-situated individuals;
JOSE FARIAS CORNEJO; YUSSUF
ABDIKADIR; ABEL PEREZ RUELAS,

            Petitioners - Appellants,

 And

EFREN OROZCO,

            Petitioner,

v.

TIMOTHY ROBBINS, Field Office
Director, Los Angeles District,
Immigration and Customs Enforcement;
LORETTA E. LYNCH, Attorney General;
WESLEY LEE, Assistant Field Office
Director, Immigration and Customs
Enforcement; RODNEY PENNER,
Captain, Mira Loma Detention Center;
SANDRA HUTCHENS, Sheriff of Orange
County; NGUYEN, Officer, Officer-in-
Charge, Theo Lacy Facility; DAVIS
NIGHSWONGER, Captain, Commander,
Theo Lacy Facility; MIKE KREUGER,
Captain, Operations Manager, James A.
Musick Facility; RUSSELL DAVIS, Jail
Administrator, Santa Ana City Jail;
ARTHUR EDWARDS, Officer-in-Charge,
Santa Ana City Jail; THOMAS G. SNOW,
Acting Director, Executive Office for
Immigration Review; JEH JOHNSON,
Secretary, Homeland Security,

              Respondents - Appellees.



Before: WARDLAW and GOULD, Circuit Judges and HADDON,* District Judge.

   Counsel for Appellants/Cross-Appellees is ordered to show cause why sanctions

should not be imposed for the improper oral argument before this Court on July 24,

2015, based on an L.A. Times news article, published July 21, 2015, three days

before oral argument in this case, entitled “Suspect was fighting deportation,” the

source for which is identified as “federal authorities” and which directly references

and quotes from earlier proceedings in this case. Fed. R. App. P. 46(c); Circuit

Rule 46-2(a); ABA Model Rules of Professional Conduct 3.5.



       *
             The Honorable Sam E. Haddon, District Judge for the U.S. District
Court for the District of Montana, sitting by designation.

                                          3
      Counsel shall also provide the Court and opposing counsel with copies of

the transcripts of the bond hearings for Mr. Keane Dean, including both the

preliminary and the Rodriguez hearings, as well as any other bond hearings that

may have taken place in Mr. Dean’s immigration proceedings, to which counsel

also improperly referred during the July 24, 2015 oral argument.

      Counsel shall have 28 days from the date of this order to respond by letter

brief and to provide the transcripts.

      IT IS SO ORDERED.




                                         4